          Case 3:20-cv-03275-JD Document 17 Filed 12/01/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES

Date: December 1, 2020                                     Judge: ALEX G. TSE
Case No.: 20-cv-03275-JD       Case Name: Bush v. Brown Farms, et al.

Pro Se Plaintiff: William David Bush
Attorney for Defendant: Nicole Elizabeth Granquist

Court Reporter: Not Reported


                                     PROCEEDINGS
Settlement Conference – Not Held


Notes: Plaintiff did not appear for settlement conference.
